                          Case 20-35599 Document 21 Filed in TXSB on 11/20/20 Page 1 of 9




 Fill in this information to identify the case:

 Debtor name         Aztec/Shaffer, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         20-35599
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 20, 2020                       X /s/ A. Kelly Williams
                                                                       Signature of individual signing on behalf of debtor

                                                                       A. Kelly Williams
                                                                       Printed name

                                                                       Managing Director
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                               Case 20-35599 Document 21 Filed in TXSB on 11/20/20 Page 2 of 9


 Fill in this information to identify the case:
 Debtor name Aztec/Shaffer, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS                                                                                   Check if this is an

 Case number (if known):                20-35599                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 30 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 PGA Champ                       Gordon Strickland                                                                                                                    $6,431,058.60
 Management                                                           Overpayment
 112 PGA Tour Blvd.              GordonStrickland@p
 Ponte Vedra Beach,              gatourhq.com
 FL 32082
 Colonial Country                Michael Tothe                                                                                                                          $689,119.15
 Club                            817-840-2219                         Overpayment
 3735 Country Club               mtothe@colonialfw.c
 Circle                          om
 Fort Worth, TX
 76109
 Travelers                       Kevin Harrington                                                                                                                       $661,210.66
 Championship                    860-982-2044                         Overpayment
 90 State House                  kharrington@travele
 Square                          rschampionship.com
 Hartford, CT 06103
 Sunbelt Rentals                 Lasha Carson                                                                                                                           $553,402.65
 AMEX                            614-541-5340                        Equipment Rental
 PO Box 409211                   lasha.carson@sunb
 Atlanta, GA                     eltrentals.com
 30384-9211
 American Express                Shawn McDowell                                                                                                                         $485,969.46
 PO Box 650448                   shawn.m.mcdowell                    Company Credit
 Dallas, TX                      @aexp.com                               Card
 75265-0448                      512-894-5044
                                 480-296-6784
 Vinson & Elkins                                                                                                                       $10,000 Retainer                 $291,448.44
 PO Box 301019                   Erec R. Winandy                       Professional
 Dallas, TX                      713-758-2222                           Services
 75303-1019                      ewinandy@velaw.co
                                 m
 3M Open                         Jennifer Hines                                                                                                                         $244,661.16
 11074 Rodisson Rd.              763-783-9000                         Overpayment
 Blaine, MN 55449                jhines@3mopen.co
                                 m




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                               Case 20-35599 Document 21 Filed in TXSB on 11/20/20 Page 3 of 9



 Debtor    Aztec/Shaffer, LLC                                                                                 Case number (if known)         20-35599
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Astros Golf              Colby Callaway                                                                                                                                $139,289.18
 Foundation               210-219-3538                                Overpayment
 501 Crawford Street, ccallaway@astrosgo
 Suite 500                     lf.com
 Houston, TX 77002
 Fabritex, Inc.            Alexis Joiner                                                                                                                                $134,050.50
 1755 Zion CME         706-376-6584 x225                             Rental Inventory
 Church Rd.            alexis@fabritex.com
 Hartwell, GA 30643
 Mainline Carpets         Sandra Bailey                                                                                                                                 $133,967.64
 PO BOX 3026              800-227-3083                                Carpet/Mesh
 Dalton, GA 30721     sandrabailey@mainli
                          necarpets.com
 Sanderson Farms            Jonah Beck                                                                                                                                  $129,390.75
 Championship             601-898-4653                                Overpayment
 576 Highland         jonah@sandersonfar
 Colony Parkway        mschampionship.co
 Suite 110                         m
 Ridgeland, MS
 39157
 Absolute Logistics,       Peggy Reece                                                                                                                                  $103,625.00
 LLC                      580-798-4310                                   Freight
 PO Box 1832           absoluteinc@cableo
 Ardmore, OK 73402             ne.net
 Exeter 10901              Tammy Diezi                                                                                                     $145,000                     $102,000.00
 Tanner, L.P.             832-256-7991                                    Rent                                                          Security Deposit
 101 West Elm Street, tdiezi@exeterpg.co
 Suite 600                         m
 Conshohocken, PA
 19428
 Amerisure Mutual      Shari Fowler-Fazica                                                                                                                                $92,502.32
 Insurance Co.            800-842-0626                                  Insurance
 Lockbox #730502      slower@amerisure.c
 Dallas, TX                       om
 75373-0502
 Latham & Watkins        Cathy Birkeland                                                                                               $50,000 Retainer                   $86,781.28
 PO BOX 2130              312-876-7700                                Professional
 Carol Stream, IL     cathy.berkeland@lw.                              Services
 60132-2130                      com
 UnitedHealthcare           Jane Mayer                                                                                                                                    $71,434.27
 22561 Network            218-279-7933                                   Benefits
 Place                jane_a_mayer@uhc.
 Chicago, IL                     com
 60673-1225
 Enterprise FM Trust       Allen Caswell                                                                                                                                  $70,970.33
 PO Box 800089            713-300-9115                                    Fleet
 Kansas City, MO              Allen.L.
 64180-0089            Caswell@efleets.co
                                   m




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                               Case 20-35599 Document 21 Filed in TXSB on 11/20/20 Page 4 of 9



 Debtor    Aztec/Shaffer, LLC                                                                                 Case number (if known)         20-35599
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Wrinkle, Gardner &                  Sandy Reeves                                                                                                                         $67,040.21
 Company, P.C.                       281-338-1120                     Professional
 PO Box 1707                      sreeves@wrinklegar                   Services
 Friendswood, TX                       dner.com
 77549
 Extended Stay                        Cori Alvidrez                                                                                                                       $64,425.16
 PO Box 49289                        980-345-1654                       Housing
 Charlotte, NC                   calvidrez@extended
 28277-0076                             stay.com
 Texas Outhouse                      Paulette Atkins                                                                                                                      $64,235.16
 PO Box 4509-1                       713-785-8051                      Sub-Rental
 Houston, TX                     collections@gtxwast
 77210-4509                               e.com
 Trinity Logistics Inc.            Jolene Moorefield                                                                                                                      $45,295.00
 PO Box 536203                       443-245-1110                        Freight
 Pittsburgh, PA                  jolene.moorefield@tr
 15253                             initylogistics.com
 alterDomus                           Sam Buhler                                                                                                                          $40,000.00
 225 W. Washington                   312-605-1009                    AIG Agent Fees
 Street, 9th Floor               samuel.buhler@alter
 Chicago, IL 60606                     domus.com
 Event Carpet Pros,                  Alma Recinos                                                                                                                         $35,712.00
 Inc.                                714-522-7600                     Merchandise
 14301 Alondra Blvd.             alma@eventcarpetpr
 La Mirada, CA 90638                     os.com
 Volm Companies,                   Monica Peterson                                                                                                                        $34,885.44
 Inc.                                715-627-3637                     Carpet/Mesh
 BIN 88589                       ar@volmcompanies.
 Milwaukee, WI                             com
 53288-0589
 Fred's Tents                            Linda                                                                                                                            $34,565.30
 420 Hudson River                    518-233-8368                      Sub-Rental
 Road                            linda@wemaketents.
 Waterford, NY 12188                      com
 Midsouth Glass Co.,                 Nancy Jordan                                                                                                                         $28,344.00
 Inc.                                901-947-4146                    Rental Inventory
 330 S. Parkway W.               nancy@midco-mfg.c
 Memphis, TN 38109                        om
 Hendee Enterprises,                Michelle Canady                                                                                                                       $27,886.76
 Inc.                                713-796-6152                       Supplies
 9350 South Point                michellec@hendee.c
 Drive                                    om
 Houston, TX 77054
 Lyondell Chemical                   Adam Fontaine                                                                                                                        $24,491.31
 Company                             843-416-2484                     Overpayment
 c/o APR                          afontaine@apaudit.c
 PO Box 370                                om
 Mt. Pleasant, SC
 29465




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                               Case 20-35599 Document 21 Filed in TXSB on 11/20/20 Page 5 of 9



 Debtor    Aztec/Shaffer, LLC                                                                                 Case number (if known)         20-35599
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Best Value Carriers,                 Harry Doles                                                                                                                         $22,940.00
 LLC                                 855-293-2378                      Freight
 2526 Valleydale                  bvc.harry@gmail.co
 Road                                      m
 Hoover, AL 35244
 Meyer, Knight &                                                                                                                                                          $21,489.45
 Williams                                                            Professional
 8100 Washington                     713-868-2222                     Services
 Avenue                            ldk@mkwlaw.com
 Suite 1000
 Houston, TX 77007




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                 page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                               Case 20-35599 Document 21 Filed in TXSB on 11/20/20 Page 6 of 9


 Fill in this information to identify the case:
 Debtor name Aztec/Shaffer, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS                                                                                   Check if this is an

 Case number (if known):                20-35599                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 30 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 PGA Champ                       Gordon Strickland                                                                                                                    $6,431,058.60
 Management                                                           Overpayment
 112 PGA Tour Blvd.              GordonStrickland@p
 Ponte Vedra Beach,              gatourhq.com
 FL 32082
 Colonial Country                Michael Tothe                                                                                                                          $689,119.15
 Club                            817-840-2219                         Overpayment
 3735 Country Club               mtothe@colonialfw.c
 Circle                          om
 Fort Worth, TX
 76109
 Travelers                       Kevin Harrington                                                                                                                       $661,210.66
 Championship                    860-982-2044                         Overpayment
 90 State House                  kharrington@travele
 Square                          rschampionship.com
 Hartford, CT 06103
 Sunbelt Rentals                 Lasha Carson                                                                                                                           $553,402.65
 AMEX                            614-541-5340                        Equipment Rental
 PO Box 409211                   lasha.carson@sunb
 Atlanta, GA                     eltrentals.com
 30384-9211
 American Express                Shawn McDowell                                                                                                                         $485,969.46
 PO Box 650448                   shawn.m.mcdowell                    Company Credit
 Dallas, TX                      @aexp.com                               Card
 75265-0448                      512-894-5044
                                 480-296-6784
 Vinson & Elkins                                                                                                                       $10,000 Retainer                 $291,448.44
 PO Box 301019                   Erec R. Winandy                       Professional
 Dallas, TX                      713-758-2222                           Services
 75303-1019                      ewinandy@velaw.co
                                 m
 3M Open                         Jennifer Hines                                                                                                                         $244,661.16
 11074 Rodisson Rd.              763-783-9000                         Overpayment
 Blaine, MN 55449                jhines@3mopen.co
                                 m




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                               Case 20-35599 Document 21 Filed in TXSB on 11/20/20 Page 7 of 9



 Debtor    Aztec/Shaffer, LLC                                                                                 Case number (if known)         20-35599
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Astros Golf              Colby Callaway                                                                                                                                $139,289.18
 Foundation               210-219-3538                                Overpayment
 501 Crawford Street, ccallaway@astrosgo
 Suite 500                     lf.com
 Houston, TX 77002
 Fabritex, Inc.            Alexis Joiner                                                                                                                                $134,050.50
 1755 Zion CME         706-376-6584 x225                             Rental Inventory
 Church Rd.            alexis@fabritex.com
 Hartwell, GA 30643
 Mainline Carpets         Sandra Bailey                                                                                                                                 $133,967.64
 PO BOX 3026              800-227-3083                                Carpet/Mesh
 Dalton, GA 30721     sandrabailey@mainli
                          necarpets.com
 Sanderson Farms            Jonah Beck                                                                                                                                  $129,390.75
 Championship             601-898-4653                                Overpayment
 576 Highland         jonah@sandersonfar
 Colony Parkway        mschampionship.co
 Suite 110                         m
 Ridgeland, MS
 39157
 Absolute Logistics,       Peggy Reece                                                                                                                                  $103,625.00
 LLC                      580-798-4310                                   Freight
 PO Box 1832           absoluteinc@cableo
 Ardmore, OK 73402             ne.net
 Exeter 10901              Tammy Diezi                                                                                                     $145,000                     $102,000.00
 Tanner, L.P.             832-256-7991                                    Rent                                                          Security Deposit
 101 West Elm Street, tdiezi@exeterpg.co
 Suite 600                         m
 Conshohocken, PA
 19428
 Amerisure Mutual      Shari Fowler-Fazica                                                                                                                                $92,502.32
 Insurance Co.            800-842-0626                                  Insurance
 Lockbox #730502      slower@amerisure.c
 Dallas, TX                       om
 75373-0502
 Latham & Watkins        Cathy Birkeland                                                                                               $50,000 Retainer                   $86,781.28
 PO BOX 2130              312-876-7700                                Professional
 Carol Stream, IL     cathy.berkeland@lw.                              Services
 60132-2130                      com
 UnitedHealthcare           Jane Mayer                                                                                                                                    $71,434.27
 22561 Network            218-279-7933                                   Benefits
 Place                jane_a_mayer@uhc.
 Chicago, IL                     com
 60673-1225
 Enterprise FM Trust       Allen Caswell                                                                                                                                  $70,970.33
 PO Box 800089            713-300-9115                                    Fleet
 Kansas City, MO              Allen.L.
 64180-0089            Caswell@efleets.co
                                   m




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                               Case 20-35599 Document 21 Filed in TXSB on 11/20/20 Page 8 of 9



 Debtor    Aztec/Shaffer, LLC                                                                                 Case number (if known)         20-35599
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Wrinkle, Gardner &                  Sandy Reeves                                                                                                                         $67,040.21
 Company, P.C.                       281-338-1120                     Professional
 PO Box 1707                      sreeves@wrinklegar                   Services
 Friendswood, TX                       dner.com
 77549
 Extended Stay                        Cori Alvidrez                                                                                                                       $64,425.16
 PO Box 49289                        980-345-1654                       Housing
 Charlotte, NC                   calvidrez@extended
 28277-0076                             stay.com
 Texas Outhouse                      Paulette Atkins                                                                                                                      $64,235.16
 PO Box 4509-1                       713-785-8051                      Sub-Rental
 Houston, TX                     collections@gtxwast
 77210-4509                               e.com
 Trinity Logistics Inc.            Jolene Moorefield                                                                                                                      $45,295.00
 PO Box 536203                       443-245-1110                        Freight
 Pittsburgh, PA                  jolene.moorefield@tr
 15253                             initylogistics.com
 alterDomus                           Sam Buhler                                                                                                                          $40,000.00
 225 W. Washington                   312-605-1009                    AIG Agent Fees
 Street, 9th Floor               samuel.buhler@alter
 Chicago, IL 60606                     domus.com
 Event Carpet Pros,                  Alma Recinos                                                                                                                         $35,712.00
 Inc.                                714-522-7600                     Merchandise
 14301 Alondra Blvd.             alma@eventcarpetpr
 La Mirada, CA 90638                     os.com
 Volm Companies,                   Monica Peterson                                                                                                                        $34,885.44
 Inc.                                715-627-3637                     Carpet/Mesh
 BIN 88589                       ar@volmcompanies.
 Milwaukee, WI                             com
 53288-0589
 Fred's Tents                            Linda                                                                                                                            $34,565.30
 420 Hudson River                    518-233-8368                      Sub-Rental
 Road                            linda@wemaketents.
 Waterford, NY 12188                      com
 Midsouth Glass Co.,                 Nancy Jordan                                                                                                                         $28,344.00
 Inc.                                901-947-4146                    Rental Inventory
 330 S. Parkway W.               nancy@midco-mfg.c
 Memphis, TN 38109                        om
 Hendee Enterprises,                Michelle Canady                                                                                                                       $27,886.76
 Inc.                                713-796-6152                       Supplies
 9350 South Point                michellec@hendee.c
 Drive                                    om
 Houston, TX 77054
 Lyondell Chemical                   Adam Fontaine                                                                                                                        $24,491.31
 Company                             843-416-2484                     Overpayment
 c/o APR                          afontaine@apaudit.c
 PO Box 370                                om
 Mt. Pleasant, SC
 29465




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                               Case 20-35599 Document 21 Filed in TXSB on 11/20/20 Page 9 of 9



 Debtor    Aztec/Shaffer, LLC                                                                                 Case number (if known)         20-35599
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Best Value Carriers,                 Harry Doles                                                                                                                         $22,940.00
 LLC                                 855-293-2378                      Freight
 2526 Valleydale                  bvc.harry@gmail.co
 Road                                      m
 Hoover, AL 35244
 Meyer, Knight &                                                                                                                                                          $21,489.45
 Williams                                                            Professional
 8100 Washington                     713-868-2222                     Services
 Avenue                            ldk@mkwlaw.com
 Suite 1000
 Houston, TX 77007




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                 page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
